Exhibit 10.1

 

LOGO [g16247ex101top.jpg]    Value Added Reseller (“VAR”) Agreement

“VAR”

Company name:

Address:

City:

State/Province, Postal code

Country:

Phone Number:

Fax number:

Email address:

Autodesk Account #:

“AUTODESK”

Autodesk, Inc.

111 McInnis Parkway

San Rafael

California

94903

United States

In consideration of the mutual promises contained herein, the parties have read,
understood and agree to be bound to this agreement, its exhibits, the Program
Guide, the Channel Partner Policies and Procedures, and all other documents
which are specifically incorporated therein by reference, and which form an
integral part of, and constitute the entire agreement (this “Agreement”), and
have caused their authorized representatives to sign this Agreement in
duplicate. Notwithstanding the date of execution, this Agreement shall be deemed
to have commenced on [1 February 2010] (the “Effective Date”).

 

AUTODESK       VAR

 

     

 

Signature

     

Signature

 

     

 

Printed Name

     

Printed Name

 

     

 

Title

     

Title

 

     

 

Date

     

Date

 

LOGO [g16247ex101bottom.jpg]

 

Autodesk Confidential   Page 1 of 18  

Global VAR FY11            

Form Rev 10/10            



--------------------------------------------------------------------------------

LOGO [g16247ex101top.jpg]   Value Added Reseller (“VAR”) Agreement

 

1. DEFINITIONS

1.1 In this Agreement the following words and expressions shall have the
following meanings unless the context otherwise requires:

“Autodesk Software” means those Products comprised of one or more computer
programs licensed by Autodesk individually or as part of a bundled package,
suite, or series pursuant to an Autodesk End User License Agreement, excluding
all third party computer programs delivered as part of that bundled package,
suite or series.

“Authorized”/ “Authorization” means having the ability to sell commercial
versions of Authorized Products in accordance with the Requirements set out in
the Program Guide, and specifically that VAR has met the Requirements to sell
the applicable Products commensurate with its Tier. VAR’s Authorizations and
Tiers are shown on the Authorization Chart appended to this Agreement.

“Authorized Location” means the VAR’s physical “headquarters” location within
the Territory listed on the Authorization Chart appended to this Agreement. An
Authorized Location may not be a home office.

“Authorized Products” means the commercial and NFR versions of the machine
readable (object code) computer programs developed or marketed by Autodesk (and
the accompanying documentation) and their respective Subscriptions, Updates and
Upgrades (if any), and Hardware (if any) obtained from an entity authorized by
Autodesk to resell Authorized Products to VAR (“Authorized Distributor”) or from
Autodesk directly if VAR has executed the Direct VAR Terms and Conditions as
part of this Agreement, and other corresponding Autodesk Services and offerings
made available by Autodesk to VAR in accordance with VAR’s Authorization.
Authorized Products do not include Open Distribution products or educational or
student versions of Autodesk Software.

“Autodesk Fiscal Quarter” means the three month periods February-April,
May-July, August-October, November-January during an Autodesk Fiscal Year which
commences on February 1 in any given calendar year and ends on January 31 in the
following calendar year.

“Autodesk Services” means any separately contracted services performed by
Autodesk, or on Autodesk’s behalf by a third-party, including without
limitation, Autodesk’s collaboration services, support, training and consulting
services.

“Benefits” means the various incentives and benefits available to VAR as the
result of its Authorization Tier and also discretionary benefits such as
marketing funds, documented in the applicable Autodesk Program Guide and other
program documentation.

“Channel Partner Policies and Procedures” means the documents posted to the
Partner Portal that set forth policies and procedures to be followed by VAR,
(including but not limited to ordering guidelines, Autodesk’s returns policy and
procedures, marketing and branding guidelines and trademark use guidelines) that
are hereby incorporated by reference. Autodesk reserves the right to modify the
Channel Partner Policies and Procedures as per the terms of this Agreement and
it shall be VAR’s responsibility to review the said policies and procedures
regularly.

“Confidential Information” means (i) in the case of Autodesk, all information
and materials relating to Autodesk and/or its business disclosed by Autodesk to
VAR and identified by Autodesk as confidential (including but not limited to,
product plans, product designs, product costs, product prices, product names,
finances, marketing plans, business opportunities, research [including survey
results and customer satisfaction data], development, the contents of this
Agreement, know-how and any of Autodesk’s End-User Records and End User data
which may be made available to VAR by Autodesk, as well as information which
from the circumstances VAR might reasonably expect to be confidential and
(ii) in the case of VAR, all non-public VAR information and materials requested
by Autodesk, including but not limited to financial information produced in
accordance with Section 3.5 of this Agreement, and provided to Autodesk by VAR
in writing (excluding any Autodesk confidential information described in
(i) above), that are clearly labeled as VAR Confidential Information, as
applicable.

“Direct” means that VAR has the option of purchasing certain Authorized Products
(as identified by Autodesk) directly from Autodesk subject to the “Direct VAR
Terms and Conditions” and “Security Agreement” attached hereto as Exhibit 1 and
Exhibit 1A respectively.

 

Autodesk Confidential   Page 2 of 18  

Global VAR FY11            

Form Rev 10/10            



--------------------------------------------------------------------------------

LOGO [g16247ex101top.jpg]   Value Added Reseller (“VAR”) Agreement

 

“Direct Customer” means any End User to whom Autodesk sells Product(s) directly
or which Autodesk designates as a Direct Customer. Direct Customers include all
Autodesk named (or strategic, key, global or major) accounts; federal, state,
provincial and local government End Users; and all educational institutions,
student and faculty End Users. Autodesk may provide a list of Direct Customers,
which list may be posted to the Partner Portal and Autodesk may update the
Direct Customer List from time to time, including by posting an updated list to
the Partner Portal.

“ESD” means electronic software download over a network.

“End User” means a third party desiring to lawfully purchase, or who has
lawfully purchased, one or more legitimate Products for use, and not for
transfer or resale.

“End User License Agreement”/ “EULA” means the then-current Autodesk Software
License Agreement setting forth the terms and conditions under which an End User
may use the Product.

“End User Records” means the records independently maintained by VAR that show,
at a minimum, the name and contact information (address, telephone number and
e-mail) for each End User to whom VAR has sold the Product(s), and the list of
Products sold to that End User along with the Products’ serial numbers.

“Hardware” means any computer equipment sourced from Autodesk for use in
connection with the Autodesk Software.

“Indirect” means that if VAR wishes to purchase Authorized Products, it must do
so from an Authorized Distributor.

“Marketing Materials” means the marketing information and other advertising
materials that Autodesk may make available to VAR from time to time during the
term of this Agreement.

“NFR” means not for resale versions of a Product, as further defined in the EULA
accompanying each applicable Product.

“Open Distribution Products” means the commercial and NFR versions of the
machine readable (object code) computer programs developed or marketed by
Autodesk (and the accompanying documentation) and their respective
Subscriptions, Updates and Upgrades (if any), and Autodesk Services and
offerings, not requiring authorization from Autodesk for resale, designated as
such by Autodesk in the Program Guide or Partner Portal.

“Partner Portal” means the current Autodesk partner web site [or any other site
designated by Autodesk.

“Product(s)” means Authorized Product(s), Open Distribution Product(s) which
Autodesk may make available to VAR from time to time in accordance with this
Agreement.

“Program Guide” means the Autodesk document listing the Requirements and
Benefits applicable to VAR, made available to VAR by Autodesk on the Partner
Portal, or otherwise, and hereby incorporated by reference. Autodesk reserves
the right to modify the Program Guide as per the terms of this Agreement.

“Requirements” means the requirements and obligations that Autodesk may set or
modify from time to time as set forth in the Program Guide and the Channel
Partner Policies and Procedures, including without limitation, reporting
requirements, the mandatory personnel, technical and minimum purchase
requirements, support and service Tier requirements as well as any other
requirements and obligations which are commensurate with the Tier of
Authorization VAR has achieved. Requirements may also refer to the requirements
to participate in Benefits programs or qualify as an Autodesk Direct VAR.

“Subscription” means, the then-current Autodesk subscription, maintenance,
support and other similar and/or related programs, as Autodesk may designate
from time to time, and standard agreements setting forth the terms and
conditions between Autodesk and an End User concerning the delivery of specified
product and service benefits related to Autodesk Products.

 

Autodesk Confidential   Page 3 of 18  

Global VAR FY11            

Form Rev 10/10            



--------------------------------------------------------------------------------

LOGO [g16247ex101top.jpg]   Value Added Reseller (“VAR”) Agreement

 

“Tier” means the VAR’s status from both a Requirements and Benefits perspective
as specified on the Authorization Chart appended to this Agreement. Tiers may
include the Silver and Gold designations and such other tier designations as
Autodesk may make available during the term of this Agreement.

“Territory” means each separate and distinct geographic area specified on the
signature page of this Agreement. In the absence of any other description, a
Territory shall be the geographic area within a two hundred and fifty mile
radius from the city or Authorized Location noted on the Authorization Chart
appended to this Agreement.

“Update(s)” means improved versions of Autodesk Software, or portions thereof,
which incorporate corrections or minor enhancements for which Autodesk does not
normally charge a fee.

“Upgrade(s)” means commercial releases of Autodesk Software designated as such
by Autodesk and for which Autodesk normally charges a fee.

1.2 All references in this Agreement to “sales” or “selling” or purchasing of
Products shall mean the sale of the applicable End User license to use with
respect to computer programs (including but not limited to the Autodesk
Software) and shall under no circumstances constitute, or be construed to
constitute the sale or transfer of intellectual property.

 

2. VAR AUTHORIZATION

2.1 Subject to VAR’s compliance with the applicable Requirements, Autodesk
grants VAR a non-exclusive, non-transferable license to purchase, market,
distribute, sell and support the Authorized Product(s) made available by
Autodesk in the Territory which correspond with VAR’s Authorization and Tier,
(or as otherwise expressly permitted by Autodesk) solely to End Users within the
applicable Territory (unless an exception is expressly authorized by Autodesk in
writing). VAR shall be entitled to participate in the Benefits program in
accordance with the applicable Requirements in the Program Guide. VAR may not
assign, sub-license, delegate or subcontract its rights, duties or obligations
under this Agreement without the express prior written consent of Autodesk and
VAR shall not engage in any sub-distribution, agency or broker arrangements with
regard to Authorized Products. Notwithstanding the foregoing limitations, VAR
may permit the financing of any Product by an End User through a financial
institution approved by Autodesk and subject to Autodesk’s reasonable
requirements, provided such financial institution secures no rights to such
Product as a licensee thereof.

In addition, Autodesk may elect to deliver the Product directly to the End User
via ESD in accordance with such procedures as Autodesk may establish. VAR shall
not agree or consent to ESD without first obtaining the approval of Autodesk. A
Product shall be considered fulfilled via ESD when Autodesk has enabled its
download.

2.2 Autodesk reserves the unrestricted right without any liability to VAR to
(i) license, market, distribute, sell and support any Product(s) in any location
worldwide, including (but not limited to) in the VAR’s Territory, directly to
End Users or through any other reseller or channel, including, but not limited
to, original equipment manufacturers, channel partners, distributors, on-line
sales or retail outlets, systems integrators and independent software vendors
and (ii) modify, augment, or otherwise change the methods in which Autodesk
licenses, markets, distributes, or supports any Product(s).

2.2.1 On a case by case basis, Autodesk may further authorize VAR as a
non-exclusive sales representative in relation to Authorized Product(s)
corresponding with VAR’s Authorization in accordance with the Requirements in
the Program Guide, or as otherwise specified by Autodesk, for the limited
purposes expressly set forth in the Agreement. Such appointment shall be for
specific sales opportunities only and VAR shall not be appointed, nor represent
itself to be appointed, as a permanent sales agent of Autodesk. VAR’s
compensation in such cases will be determined in accordance with the provisions
in the Program Guide. Consistent with the terms of this Agreement, VAR shall act
as Autodesk’s non-exclusive sales representative to assist with sales activities
to Direct Customers at Autodesk’s sole discretion, but VAR shall refrain from
making any commitments on behalf of Autodesk, or representing itself as Autodesk
or an Autodesk employee. Autodesk hereby gives VAR notice that it has reserved
all Direct Customers for direct sales from Autodesk, or its nominated major
account master reseller only or other third parties as may be designated by
Autodesk. Unless otherwise directed by Autodesk in writing, VAR may only engage
in sales activities for Authorized Product(s) to such Direct Customers as an
intermediary or agent on Autodesk’s approval or behalf, as expressly permitted
by Autodesk, and may not sell Authorized Product(s) from its commercial
inventory to Direct Customers.

 

Autodesk Confidential   Page 4 of 18  

Global VAR FY11            

Form Rev 10/10            



--------------------------------------------------------------------------------

LOGO [g16247ex101top.jpg]   Value Added Reseller (“VAR”) Agreement

 

2.3 VAR agrees and acknowledges that Autodesk may unilaterally amend,
supplement, change or discontinue any: Product(s), Autodesk Services, the whole
or any part of the Program Guide (including Requirements), or Channel Partner
Policy and Procedure(s) and Direct VAR Terms and Conditions at any time
following thirty (30) days’ notice (or such other notice period expressly
provided for in this Agreement) to VAR of such action.

2.4. Autodesk shall not be under any obligation to accept Direct orders from a
VAR that has not qualified for and agreed to Autodesk’s Direct VAR Terms and
Conditions by executing a copy of this Agreement to which they are appended.

 

3. VAR OBLIGATIONS

3.1 Compliance with this Agreement. VAR agrees to comply with all the
obligations contained in this Agreement, including but not limited to the
applicable Requirements, Direct VAR Terms and Conditions (if applicable) and
other obligations contained in the Program Guide and Channel Partner Policies
and Procedures, and all other documents incorporated by reference into this
Agreement.

3.2 Value Added Services. VAR shall actively market, sell and support (as per
the applicable service Tier Requirements established by Autodesk and
commensurate with VAR’s Tier), the Products. With each Authorized Product sale,
including but not limited to each sale by mail, Internet, or telephone, VAR
shall provide value added services to End Users, including but not limited to
pre-sales Product assessment, demonstrations, briefings, and recommendations in
accordance with the terms of this Agreement, the Program Guide and the Channel
Partner Policies and Procedures.

3.3 Territory. VAR shall not actively sell, promote, advertise, market or
solicit orders for Products, or open branches or maintain distribution depots
for supply or support of Products outside the Territory.

3.4 Product Integrity and Compliance with Autodesk Terms. VAR shall deliver
Products without modification and with all packaging, documentation,
disclaimers, proprietary rights and other notices, marks, serial numbers, and
license agreements intact unless otherwise requested by Autodesk in writing. VAR
shall not reproduce, modify, translate, adapt, reverse engineer or decompile any
Products in whole or in part without the express prior written consent of
Autodesk. VAR shall dispose of Product packaging in accordance with the laws of
the Territory. VAR shall notify End Users that the Products are subject to an
End User License in advance of purchase, as applicable, and upon request by End
User, VAR shall make available to End Users the applicable End User License,
Subscription and other applicable Product or Autodesk Service use terms and
conditions. VAR shall not supplement, amend, modify or conflict with any terms
and conditions, warranties, obligations or other requirements or limitation
included with or related to the Products, or otherwise pursue, waive or
compromise any of Autodesk’s rights relating to End-Users or other parties
without the prior written consent from an authorized representative of Autodesk.
VAR shall comply with the terms of the licenses of software programs supplied by
Autodesk to VAR for use by VAR and not reproduce, lend, rent or otherwise
transfer software programs supplied to VAR. VAR shall not license or transfer or
otherwise distribute or provide in any manner Products in contravention of
Autodesk’s program policies, terms or conditions, including but not limited to
the policies, terms and conditions around Upgrades, , educational versions,
student versions, multiseat licenses, Autodesk Services and Subscription. VAR
shall verify that an End User qualifies to receive different Product types as
per Autodesk policies and applicable laws including but not limited to US trade
laws and regulations. When one or more Products are bundled together and sold to
VAR, VAR may not unbundle and resell the individual component Product(s).

3.5 Financial Statements and Insurance. VAR shall submit updated financial
statements and other material financial information as reasonably requested by
Autodesk, within ten (10) working days following Autodesk’s request. Moreover,
during the term of this Agreement, VAR shall maintain in full force and effect,
at its own expense, reasonable general liability insurance coverage. If
requested, VAR agrees to provide Autodesk with a certificate evidencing its
insurance coverage.

3.6 VAR Pricing and Terms. Subject to Autodesk’s right to impose maximum retail
price limitations when permitted by applicable law, VAR shall determine the
prices at which and (except as provided in this Agreement) the terms and
conditions on which it supplies and supports Products, provided, however, that
the terms and conditions may not supplement, amend, modify or conflict with any
Autodesk terms and conditions, warranties, obligations or other requirements or
limitation related to the Products, without the prior written consent from an
authorized representative of Autodesk.

 

Autodesk Confidential   Page 5 of 18  

Global VAR FY11            

Form Rev 10/10            



--------------------------------------------------------------------------------

LOGO [g16247ex101top.jpg]   Value Added Reseller (“VAR”) Agreement

 

3.7 End User Records Subject to applicable privacy laws, all End User Records
and information, including without limitation, such End User data described in
Confidential Information, are and shall remain the sole and exclusive property
of Autodesk and VAR shall have no right, title or interest in or to such End
User Records or End User data.

 

4. PROTECTION OF AUTODESK PROPRIETARY RIGHTS

4.1 All rights relating to Products, Marketing Materials, the Partner Portal,
customer satisfaction surveys or other Autodesk survey results, End User
Records, End User data supplied to VAR by Autodesk, and any other Autodesk
website, materials or translations thereof, including (but not limited to)
patents, copyrights and trademarks as well as all trade names, logos, or domain
names pertaining to Autodesk, are owned by and remain the valuable exclusive
property of Autodesk or its licensors. VAR shall not use any Autodesk published
acronym, trademark, trade name, logo or domain name of Autodesk except as
expressly permitted by Autodesk. During the term of this Agreement VAR may
(i) indicate to the public that it is an “Autodesk Value Added Reseller” of
Authorized Products with the specific designation applicable to VAR and (ii)
advertise Products under the trademarks, tradenames and logos that Autodesk may
adopt from time to time (“Autodesk’s Trademarks”), always in accordance with any
branding guidelines and trademark use guidelines published by Autodesk from time
to time on Partner Portal (or otherwise made available to VAR by Autodesk upon
request).

Upon loss of or change to VAR’s Authorization for any Authorized Products, VAR
shall immediately cease using the applicable Autodesk designations in relation
to those Authorized Products.

VARs may not market themselves as “Direct” or any equivalent thereto absent
being granted that or status any by Autodesk.

4.2 VAR shall not use or attempt to register in any way any designation,
trademark, trade name, logo (including but not limited to Autodesk published
acronyms) or domain name, or any product or service name, used or disclosed by
Autodesk or any affiliated company of Autodesk or any name which is confusingly
similar to any product or service name, trademark, trade name, logo or domain
name of Autodesk or any affiliated company of Autodesk.

 

Autodesk Confidential   Page 6 of 18  

Global VAR FY11            

Form Rev 10/10            



--------------------------------------------------------------------------------

LOGO [g16247ex101top.jpg]   Value Added Reseller (“VAR”) Agreement

 

4.3 VAR shall not market, distribute or sell unlicensed copies of Autodesk
Software or software which VAR knows, or is made aware, unlawfully manipulates
Autodesk Software or contributes or incites breach of Autodesk intellectual
property rights. VAR shall notify Autodesk promptly if it knows of or suspects
any unauthorized use of Products or other violations of Autodesk’s proprietary
rights in Products, shall provide reasonable assistance to Autodesk in the
prosecution of any claims arising therefrom, and shall participate in other
Autodesk license compliance programs. VAR may not circumvent any Product locking
or other copy protection system in any manner or instruct or assist any third
party to do so.

4.4 Autodesk hereby grants VAR a non-exclusive, non-transferable and
non-sub-licensable right during the term of this Agreement to reproduce and
distribute the Marketing Materials in connection with the sale, distribution and
support of Products, subject to and in accordance with the restrictions and
guidelines published by Autodesk from time to time on Partner Portal (or
otherwise made available to VAR on request from Autodesk). Except as expressly
provided herein, VAR is not granted any other right or license to patents,
copyrights, trade secrets, trademarks or other intellectual property right with
respect to the Marketing Materials. VAR shall take all reasonable measures to
protect Autodesk’s proprietary rights in the Marketing Materials. VAR shall
notify Autodesk promptly in writing upon its discovery of any unauthorized use
of the Marketing Materials. Within thirty (30) days of any Autodesk request, VAR
shall destroy all of the foregoing property and certify to its complete
destruction. Autodesk reserves the right to charge VAR a fee for Marketing
Materials provided to VAR.

4.5 Pornographic, defamatory or otherwise unlawful use of Marketing Materials is
strictly prohibited whether directly or in context with specific subject matter.
Marketing Materials shall not be incorporated into a logo, trademark or service
mark by VAR. Marketing Materials shall not be used contrary to any restriction
that is provided in writing by Autodesk to VAR. Marketing Materials shall not be
used in (i) a manner that would lead a reasonable person to believe that the
model within the Marketing Material personally uses or endorses a product or
service; or (ii) in a manner that would be considered unflattering or
controversial to a reasonable person. With respect to any Marketing Materials
delivered or stored in an electronic form VAR must retain the copyright symbol
and markings thereon. VAR may not make additional high-resolution copies of the
Marketing Materials and VAR will maintain a robust firewall to safeguard against
unauthorized third-party access to the Marketing Materials.

 

5. END USER SOFTWARE LICENSE AND PRODUCTS

5.1 VAR may not register or facilitate registration of any Product sold to an
End User without the express written permission from such End User. Autodesk
reserves the right to modify such registration information. VAR may not enter
into any license agreement or Subscriptions on behalf of Autodesk. In addition,
VAR may not register in its own name any Product sold to an End User.

5.2 VAR shall notify each of its End Users that Updates, Upgrades (if any), and
Subscription (if any) for Products will only be supplied to the End Users who
have registered with Autodesk.

5.3 VAR shall reimburse End-User its purchase price upon return of the Products
to VAR in accordance with the terms and conditions of the End User License
Agreement or Subscription (as the case may be).

5.4 Nothing in this Agreement shall require Autodesk to produce Upgrades to the
Products in accordance with any particular timetable or make available
Subscriptions, Updates or Upgrades to VAR or End Users.

 

6. WARRANTIES

6.1 Standard Limited Warranty.

6.1.1. VAR is not granted any warranties under this Agreement. In the event VAR
uses the Autodesk Software (including but not limited to the NFR versions) as an
End User it will be subject to the applicable End User License or applicable
Subscription terms and conditions and any warranties and/or restrictions
contained therein.

6.1.2. Pursuant to applicable End User License(s) and Subscription terms and
conditions (if applicable) and Autodesk Services terms and conditions (if
applicable), Autodesk makes a limited warranty to the End-User regarding the
functionality of Autodesk Software and the media on which the copy of the
Autodesk Software obtained by such End User is contained or the service and
benefits that are to be provided to End User. Subject to Section 6.1.3 below,
Autodesk may provide certain limited warranties in writing with respect to its
other Products (the “Limited Warranty” and conditions specifically disclaim all
other warranties relating to the Products. VAR shall not make or offer to any
party any warranty or representation on behalf of Autodesk or any Autodesk
subsidiary or affiliate.

 

Autodesk Confidential   Page 7 of 18  

Global VAR FY11            

Form Rev 10/10            



--------------------------------------------------------------------------------

LOGO [g16247ex101top.jpg]   Value Added Reseller (“VAR”) Agreement

 

6.1.3. Hardware and third-party software that are delivered by either Autodesk
or its channel partners for use in conjunction with Autodesk Software shall be
subject to the third-party terms and conditions and/or license agreements
between End User and the third-party vendor (“Third Party Vendor Terms and
Conditions”). The Hardware and third-party software is provided by Autodesk “as
is,” subject to the Third Party Vendor Terms and Conditions or warranty, if any,
that accompany such products. Any representations, warranties, or other similar
obligations with respect to the Hardware and third-party software flow directly
from the third party vendor to End User and forms a binding agreement between
End User and the third party vendor.

6.2 NO WARRANTY. TO THE FULLEST EXTENT PERMITTED BY LAW AUTODESK GRANTS NO
WARRANTIES TO VAR, EXPRESS OR IMPLIED, BY STATUTE, USAGE OF TRADE, COURSE OF
DEALING OR OTHERWISE. AUTODESK SPECIFICALLY DISCLAIMS ANY IMPLIED WARRANTY AS TO
QUALITY, MERCHANTABILITY, SUITABILITY OR PERFORMANCE OR FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS, WHICH WARRANTIES ARE
SPECIFICALLY EXCLUDED. AUTODESK DOES NOT WARRANT THAT THE OPERATION OF THE
PRODUCTS WILL BE UNINTERRUPTED OR ERROR FREE, THAT ANY DELIVERABLES WILL BE
PROVIDED UNDER SUBSCRIPTION, OR THAT THE AUTODESK SERVICES SHALL BE
SATISFACTORY. NOR DOES AUTODESK MAKE ANY WARRANTY WITH REGARD TO THE USE OF
NAMES, PEOPLE, TRADEMARKS, REGISTERED, UNREGISTERED OR COPYRIGHTED DESIGNS OR
WORKS OF ART OR ARCHITECTURE DEPICTED IN ANY MARKETING MATERIALS.

 

7. THIRD PARTY INTELLECTUAL PROPERTY RIGHTS

7.1 Obligation to Defend. Autodesk will defend, at its expense, any claim or
action brought against VAR which alleges that any of the Autodesk Software
infringes the copyright, patent or trade secret of any third party provided that
VAR (i) promptly notifies Autodesk in writing of any claim; (ii) makes no
admission or settlement without Autodesk’s prior written consent; (iii) gives
Autodesk sole control of the defense and settlement thereof; and (iv) provides
all reasonable assistance in connection therewith.

7.2 Obligation to Indemnify. Subject to the limitation of liability provision of
this Agreement, Autodesk will pay any settlement amount or damages awarded by a
court in a final non-appealable judgment to a third party arising from such a
claim of infringement defended by Autodesk in accordance with Section 7.1.

7.3 Exclusive Remedy. If a Product is permanently enjoined as infringing the
copyright or trade secret of a third party, or if Autodesk settles the claim and
the result of the settlement is that a Product is permanently enjoined, Autodesk
shall, at its option, (i) procure for VAR the right to continue to resell the
Product; (ii) modify the Product so that it no longer infringes; (iii) replace
the Product with a functionally equivalent, non-infringing Product; or
(iv) accept return of the affected Product and refund its purchase price where
Product was purchased directly from Autodesk. Notwithstanding anything in this
Section 7, Autodesk shall have no liability for:

 

  (i) any infringement claims arising out of the use of the Autodesk Software in
combination with other products if the infringement would not occur but for such
combination; or

 

  (ii) the modification of the Product, or any part thereof, unless such
modification was made by Autodesk or at the direction of Autodesk; or

 

  (iii) any infringement claims attributable to use of the Autodesk Software in
violation of any terms of the EULA; or

 

  (iv) any trademark infringements involving any marking or branding not applied
by Autodesk.

7.4 This Section 7 states VAR’s sole and exclusive remedy with respect to claims
of infringement of third party proprietary rights of any kind.

 

8. LIMITATION OF LIABILITY

8.1 TO THE EXTENT PERMITTED BY LAW THE MAXIMUM CUMULATIVE AND AGGREGATE
LIABILITY OF AUTODESK AND ITS AFFILIATES, SUBSIDIARIES AND RELATED COMPANIES,
AND THEIR EMPLOYEES, OFFICERS, DIRECTORS, REPRESENTATIVES, AND AGENTS FOR ALL
COSTS, LOSSES OR DAMAGES FROM CLAIMS ARISING UNDER OR RELATED IN ANY WAY TO THIS
AGREEMENT, WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHERWISE, IS
LIMITED TO VAR’S DIRECT DAMAGES ONLY AND SHALL NOT EXCEED THE LESSER OF (i) THE
VALUE OF AGGREGATE PURCHASES OF PRODUCTS UNDER THIS AGREEMENT DURING THE SIX
(6) MONTHS IMMEDIATELY PRECEEDING THE CLAIM, OR (ii) $100,000 (ONE HUNDRED
THOUSAND DOLLARS).

 

Autodesk Confidential   Page 8 of 18  

Global VAR FY11            

Form Rev 10/10            



--------------------------------------------------------------------------------

LOGO [g16247ex101top.jpg]   Value Added Reseller (“VAR”) Agreement

 

8.2 TO THE EXTENT PERMITTED BY LAW IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR
SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL, PUNITIVE, OR EXEMPLARY DAMAGES OR
FOR LOSS OF PROFITS, REVENUES, CONTRACTS, CUSTOMERS, LOSS OF USE, LOSS OF DATA,
LOSS OF GOODWILL, BUSINESS INTERRUPTION, COST OF REPLACEMENT GOODS OR SERVICES,
OR FAILURE TO REALIZE EXPECTED COST SAVINGS EVEN IF ADVISED OF THE POSSIBILITY
OF SAME OR SAME WERE REASONABLY FORESEEABLE.

8.3 THE FOREGOING LIMITATIONS OF LIABILITY SHALL APPLY NOTWITHSTANDING ANY
FUNDAMENTAL BREACH, BREACH OF MATERIAL TERM OR FAILURE OF ESSENTIAL PURPOSE OF
ANY LIMITED REMEDY. THE FOREGOING LIMITATIONS OF LIABILITY SHALL NOT APPLY TO
ANY LIABILITY OF EITHER PARTY FOR DEATH OR PERSONAL INJURY CAUSED BY NEGLIGENCE.

 

9. CONFIDENTIALITY

9.1 Limitations on Disclosure and Use of Confidential Information. Autodesk
shall exercise the same degree of care (but not less than reasonable care)
employed by Autodesk to prevent the unauthorized use and disclosure of it’s own
Confidential Information to prevent the unauthorized use and disclosure of VAR’s
Confidential Information. VAR shall keep Confidential Information made available
by Autodesk in strictest confidence and (i) prevent the unauthorized use,
dissemination or publication of the Confidential Information, (ii) not to
divulge Confidential Information to any third party, and (iii) not to make any
use of such Confidential Information except for purposes consistent with VAR’s
obligations pursuant to this Agreement; and (iv) not to reverse engineer any
such Confidential Information. Any copies of Confidential Information made by
VAR will include appropriate marking identifying same as constituting or
containing Confidential Information of Autodesk. VAR shall limit the use of and
access to Autodesk Confidential Information to the VAR’s employees or authorized
representatives who have: (i) a need to know and have been notified that such
information is Confidential Information to be used solely for purposes
consistent with VAR’s obligations pursuant to this Agreement; and (ii) entered
into binding confidentiality obligations no less protective of Autodesk than
those contained in this Agreement. VAR shall not use or disclose any
Confidential Information to which it has access but which Confidential
Information was not intended, or which in the circumstances VAR could reasonably
deduce was not intended, for VAR. VAR shall not amend, edit or otherwise alter
any Confidential Information without the prior written consent of Autodesk.

9.2 Exceptions. The foregoing limitations on disclosure and use shall not apply
to information that (i) is rightfully received from a third party without
restriction or violation of confidentiality, (ii) is developed independently
without use of the Confidential Information of Autodesk, or VAR, as the case may
be (iii) is or becomes generally known to the public by other than a breach of
duty hereunder, or (iv) has been approved in advance for release by written
authorization of the party otherwise with rights to designate the information as
its Confidential Information.

9.3 To ensure protection of valuable trade secrets, pre-release versions of
Authorized Products and other Confidential Information which Autodesk will from
time to time disclose to VAR hereunder, VAR agrees that it is not and during the
term of this Agreement shall not be involved in the development, marketing, sale
or distribution of any product(s) which in Autodesk’s reasonable opinion compete
with or perform the same or substantially similar functions as the Authorized
Products, without giving Autodesk at least three (3) months advance written
notice of its intent to engage in such conduct.

9.4 In the event VAR begins to resell or distribute one or more competing
product(s), VAR shall immediately take the following steps to ensure that
Confidential Information shall not be misused or misappropriated for the purpose
of promoting, marketing or benefiting the competing product(s): VAR shall
establish and maintain at all times a separate team of sales and technical
personnel dedicated exclusively to the promotion, marketing and support of the
Authorized Products whose names shall be furnished to Autodesk, each of whom
shall have signed a binding non-disclosure agreement which contains
confidentiality obligations equivalent to those which VAR is subject to
hereunder; VAR shall also strictly comply with the Confidential Information
obligations set forth in this Agreement to ensure that such separate personnel
gains no access to Confidential Information for any purpose.

 

Autodesk Confidential   Page 9 of 18  

Global VAR FY11            

Form Rev 10/10            



--------------------------------------------------------------------------------

LOGO [g16247ex101top.jpg]   Value Added Reseller (“VAR”) Agreement

 

10. TERM AND TERMINATION

10.1 This Agreement shall be effective from the Effective Date until the end of
the then current Autodesk Fiscal Year, after which it shall renew automatically
on an annual basis for up to two successive twelve (12) month periods comporting
to the Autodesk Fiscal Year, provided that:

10.1.1 VAR meets and continues to meet all of its obligations hereunder;

10.1.2 Prior to the commencement of each successive twelve (12) month period VAR
meets Autodesk’s Requirements, as applicable, for each successive twelve (12)
month period; and

10.1.3 This Agreement is not terminated in accordance with any other provision
of this Section 10.

10.1.4 Notwithstanding any other provision of this Agreement, and absent earlier
termination, this Agreement shall expire automatically on 31 January 2013.
Moreover, each of Autodesk or VAR may terminate this Agreement effective at the
end of the then current Autodesk Fiscal Year, provided the terminating party
gives the other party at least sixty (60) days written notice of termination
prior to the end of the then current Autodesk Fiscal Year.

10.2 Either party may terminate this Agreement according to written notice given
upon the breach by one party of any of its obligations under this Agreement and
its failure to remedy the breach within thirty (30) days following written
notice from the other party.

10.3 Autodesk may terminate this Agreement according to written notice given
upon any of the following events:

10.3.1 transfer or cessation by VAR of any part of its business relating to
distribution of Products or transfer by VAR’s owners or shareholders of a
controlling interest in VAR; or

10.3.2 a receiver or similar officer is appointed for the benefit of VAR’s
creditors, or if VAR becomes the object of any proceedings for bankruptcy,
insolvency or the like; or

10.3.3 breach by VAR of any provision of this Agreement that cannot be remedied
(including but not limited to breach of confidentiality, fraud, misconduct or
violation of Autodesk’s proprietary rights); or

10.3.4 if VAR contests Autodesk’s or any of its affiliates’ intellectual
property rights, or attempts to register any domain name using an Autodesk
product or service name, trademark, trade name, logo or any designation
communicated to VAR by Autodesk.

10.5 This Agreement may be terminated for any reason or no reason, by VAR upon
thirty (30) days written notice to Autodesk

10.6 If Autodesk determines, in it sole discretion that it is necessary or
desirable to (i) restructure its distribution system or the distribution of some
or all of the Products in the Territory, or (ii) reduce the number of resellers
or value added resellers for some or all of the Products in the Territory,
Autodesk may terminate this Agreement or VAR’s appointment to resell any
Products hereunder by giving no less than three (3) months written notice of
such matters to VAR. If Autodesk’s restructured distribution system includes
independent resellers for Products, Autodesk will inform VAR of the requirements
and give VAR an opportunity to participate in the new distribution system
provided VAR meets the requirements communicated to VAR.

10.7 Autodesk may terminate or suspend VAR’s authorization to resell any
Authorized Product hereunder completely, or on an Authorized Location basis, if
VAR is not in compliance with any of the Requirements related to those
Authorized Products, and fails to remedy said non-compliance within thirty (30)
days following written notice from Autodesk (during which notice period
Autodesk, at its sole discretion, may also suspend VAR’s authorization to resell
those Authorized Products). Autodesk may downgrade VAR’s Tier for any Authorized
Products to a lower Tier if VAR is not in compliance with any of the
Requirements applicable to VAR’s Authorization and Tier for those Authorized
Products, and fails to remedy said non-compliance within thirty (30) days
following written notice from Autodesk. A Tier downgrade may restricts VAR’s
access to Products affected.

10.8 Each of Sections 10.1, 10.2, 10.3, 10.4, 10.5, 10.6 and 10.7 provides a
separate and distinct right to terminate this Agreement.

 

Autodesk Confidential   Page 10 of 18  

Global VAR FY11            

Form Rev 10/10            



--------------------------------------------------------------------------------

LOGO [g16247ex101top.jpg]   Value Added Reseller (“VAR”) Agreement

 

10.9 In the event Autodesk exercises partial termination rights under this
Section 10, said partial termination shall not affect this Agreement’s
application with respect to the remaining Authorization(s) or affect any
remaining part of any other Autodesk written agreement(s) entered into by the
parties. In the event this Agreement is terminated or VAR loses its
Authorization to resell one or more Authorized Products for any reason, VAR may
not reapply for Authorization to resell those Authorized Products for a minimum
of six (6) months after the effective date of the termination. Nothing herein
shall require Autodesk to consider VAR for any Authorization or program.

10.10 No Liability on Termination. In the event this entire Agreement or VAR’s
appointment to distribute any Authorized Products expires or terminates
hereunder, neither party shall be liable to the other party for compensation,
reimbursement or damages on account of the loss of prospective profits or
anticipated sales or on account of expenditures, inventory, investments, leases
or commitments in connection with a party’s business or goodwill. Termination
shall not, however, relieve either party of obligations incurred prior to the
termination and still remaining to be fulfilled following such termination.
Further, neither party shall be entitled to any indemnification as a result of
termination of this Agreement.

10.11 Upon expiration or termination of this Agreement, in whole or in part:

10.11.1 All applicable rights, and permissions granted by Autodesk to VAR shall
cease, and VAR shall immediately cease to use or refer to Autodesk’s Trademarks,
trade names and logos;

10.11.2 VAR shall promptly discontinue use and return to Autodesk all applicable
promotional and other materials or documentation furnished by Autodesk, as well
as all copies of Products and documentation supplied by Autodesk to VAR for the
purposes of demonstration or evaluation (including but not limited to any NFR
versions of Products, whether supplied as standalone NFR versions of Products or
via NFR versions of Subscriptions), and all applicable Confidential Information
in its possession. VAR shall not be entitled to any refund on any NFR versions
of Subscriptions which are unexpired at the date of termination;

10.11.3 If VAR is in breach hereunder, then the due date of all outstanding
Autodesk invoices for Products will automatically be accelerated so that they
become due and payable no later than the effective date of termination, even if
longer terms had been provided previously; and

10.11.4 Except as otherwise provided herein, all applicable orders or portions
thereof remaining unshipped as of the effective date of termination shall
automatically be cancelled.

10.12 Sections 2.2, 3.7, 4.1, 4.2, 4.3, 5.1, 5.3, 5.4, 6, 8, 9, 10, 11,
Section 5 of Exhibit 1 and Exhibit 1(A) of this Agreement shall survive
expiration or termination of this Agreement.

 

11. GENERAL

11.1 Personal Data.

11.1.1 VAR agrees to comply with all federal, state, provincial, county, and
local laws, statutes, ordinances, and regulations that are related to privacy
and data protection, including, but not limited to those applicable to the
collection, storage, transfer, sharing and/or other processing of End User data,
End User Records and any other personal data (if any) made available to VAR by
Autodesk. Moreover, VAR shall only use data made available by Autodesk in
accordance with Autodesk’s current Privacy Policy available at www.autodesk.com
and Autodesk’s written instructions. In addition, it shall be VAR’s
responsibility when collecting information from End User customers with the
intention of passing such information to Autodesk (e.g. customer satisfaction or
customer support surveys) to obtain the consent of the End User to the transfer
of such information to Autodesk.

11.1.2 In using End User data made available by Autodesk for the promotion, sale
and support of the Autodesk Product(s), VAR shall include an “unsubscribe” or
“opt-out” option on every marketing piece sent to End User regardless of form
and limit marketing contact with End Users to no more frequently than one time
per calendar month (unless otherwise authorized by Autodesk in writing).

11.2 Independent contractors. The relationship of Autodesk and VAR established
by this Agreement is that of independent contractors, and nothing in this
Agreement shall be construed to:

11.2.1 create an agency, partnership, franchise, joint venture, sales
representative, employment or any other type of legal association between
Autodesk and VAR;

 

Autodesk Confidential   Page 11 of 18  

Global VAR FY11            

Form Rev 10/10            



--------------------------------------------------------------------------------

LOGO [g16247ex101top.jpg]   Value Added Reseller (“VAR”) Agreement

 

11.2.2 give either party the power to direct and control the day-to-day
activities of the other;

11.2.3 constitute the parties as partners, joint venturers, co-owners or
otherwise as participants in a joint or common undertaking; or

11.2.4 allow either party to create or assume any obligation on behalf of the
other for any purpose whatsoever.

Except as expressly provided in Section 2.2.1, above VAR shall in all dealings
relating to Products make clear it is acting as a principal on its own account
and not as an employee, agent or representative of Autodesk.

All financial obligations associated with VAR’s business are the sole
responsibility of VAR. All sales and other agreements between VAR and its
customers, suppliers, or between VAR and any Authorized Distributor are VAR’s
exclusive responsibility and shall have no effect on VAR’s obligations under
this Agreement.

11.3 Compliance with Laws and Audit.

11.3.1 VAR shall conduct its business through a corporation or other form of
business organization recognized by the laws of the Territory, obtain and
maintain at its own expense all permissions, consents and licenses necessary to
enable VAR to distribute and support Products in accordance with this Agreement,
comply with all laws and regulations applicable to the marketing, license and
support of Products, and conduct its business in a manner that does not
negatively affect the reputation, goodwill or prospects of Autodesk or its
Products.

11.3.2 As between VAR and Autodesk, VAR is responsible for the collection and
payment of all taxes, fees, and other charges, including all applicable VAR
income and sales taxes, as well as penalties and interest in relation to VAR’s
business.

11.3.3 In conformity with the United States Foreign Corrupt Practices Act
(“FCPA”), or any rules or regulations thereunder, all similar international laws
and Autodesk’s established corporate policies regarding foreign business
practices (collectively referred to as “FCPA laws”), VAR shall not take any
action which would cause it to be in violation of such FCPA laws, including, the
use of any corporate funds for unlawful contributions, gifts, entertainment, or
other expenses relating to political activity; making, attempting to make,
offering, or authorizing any unlawful payment, thing of value, bribe, rebate,
payoff, influence payment, kickback or other similar unlawful payment to a
foreign or domestic government official, for the purpose of influencing an act
or decision (including a decision not to act) or inducing such a person to use
his or her influence to affect any such governmental act or decision to obtain,
retain, or direct any business. VAR will provide Autodesk with access to its
Books and Records for the purpose of ensuring compliance with FCPA laws and
agreements.

11.3.4 VAR agrees and understands that the Products, and any related technology,
technical data, services, documents, or information provided by Autodesk under
this Agreement, are subject to U.S. laws and regulations, including those that
restrict trade, investment, and business activities with certain countries,
organizations, entities, individuals, and in support of certain end-uses
(collectively referred to as “U.S. trade laws and regulations”) and VAR agrees
to comply with such U.S. trade laws and regulations. Specifically, VAR covenants
that it shall not, directly or indirectly, sell, import, export, re-export,
transfer, use, divert, disclose, or otherwise dispose of any Products, Autodesk
Software, software, documentation, technologies, or technical data (including
products derived from or based on such technologies) in contravention of U.S.
trade laws and regulations.

11.3.5 VAR agrees and understands it shall be solely responsible for
(i) complying with applicable U.S. and non-U.S. laws and regulations; and
(ii) obtaining, at its own expense, all licenses and approvals required by U.S.
and non-U.S. trade laws and regulations.

11.3.6 VAR’s failure to comply with U.S. or non-U.S. trade laws and regulations
shall be deemed a material breach of this Agreement and VAR shall notify
Autodesk immediately upon learning of any such failure to comply.

11.3.7 VAR agrees to indemnify Autodesk, to the fullest extent permitted by law,
from and against any fines, penalties, attorney’s fees, or other related costs
that may arise as a result of VAR’s breach of this provision. This clause shall
survive termination, expiration or cancellation of this Agreement.

 

Autodesk Confidential   Page 12 of 18  

Global VAR FY11            

Form Rev 10/10            



--------------------------------------------------------------------------------

LOGO [g16247ex101top.jpg]   Value Added Reseller (“VAR”) Agreement

 

11.3.8 VAR shall keep full, true, and accurate books and records, in accordance
with generally accepted accounting principles, related to each transaction in
which a Product is purchased and resold, including information regarding
compliance with Autodesk marketing and sales programs, Software usage and
transfer, and exportation, as well as serial number records showing the name and
address of each End User to whom VAR sold each Product. VAR shall ensure that
each VAR End User invoice reflects the Product type and serial number for the
relevant Product(s) delivered by VAR. VAR shall make all of these books and
records available for audit by Autodesk upon fifteen (15) days prior written
notice, during regular business hours, at those locations where VAR may maintain
relevant books and records. VAR shall bear all costs incurred by Autodesk in the
performance of any audit which discloses any material breach of this Agreement.
VAR additionally acknowledges that from time to time Autodesk or its independent
auditors may conduct additional specific audits with the purpose of monitoring
and ensuring compliance by VARs with Autodesk’s policies and applicable laws.
Said audits may include, without limitation, investigations in order to prevent
the acquisition, use, promotion or resale of counterfeit and unauthorized
product. When requested, VAR shall collaborate with Autodesk’s auditors and
provide accurate and truthful information. In all cases, VAR agrees to bear,
and/or promptly repay to Autodesk, all costs, fees and expenses, incurred by
Autodesk in the performance of any such audit and/or investigation that
discloses any material breach of this Agreement by VAR. VAR acknowledges and
accepts that, in addition to the above audit rights, Autodesk may directly
contact any End User at any time in order to verify and/or inform End Users
about VAR’s compliance or non-compliance with this Agreement and Autodesk’s
policies.

11.4 VAR Indemnity. VAR agrees to indemnify, hold harmless and defend Autodesk
against any claim, demand, action, proceeding, investigation, and the resulting
cost, loss, liability, or expense, including court costs and reasonable fees for
attorneys or other professionals, suffered or incurred by Autodesk , its
directors, officers, employees, or agents or by a third party arising from (i)
any warranty or representation made by VAR to an End User or any other third
party in relation to the Products beyond those made by Autodesk in the
applicable Autodesk Product End User License, Subscription terms and conditions
or Autodesk terms of use license, (ii) any action brought by an employee,
contractor or agent of VAR allegedly based or claiming an employment
relationship with Autodesk, and (ii) any failure by VAR to comply with any
applicable law, statute, ordinance or regulation.

11.5 Waivers. No failure or delay in exercising any right hereunder shall
operate as a waiver of that right. A waiver of any breach of this Agreement must
be in writing and shall not be a waiver of any other breach or of the provision
breached.

11.6 Entire Agreement. This Agreement, its Exhibits, the Program Guide, the
Channel Partner Policies and Procedures, and all other documents which are
specifically incorporated therein by reference), form an integral part of, and
constitute the entire agreement and merges and supersedes all prior agreements
or communications regarding the subject matter hereof. Business plans do not
form part of this Agreement and are not binding upon Autodesk. If there is any
conflict among the contractual parts of this Agreement, the conflict shall be
resolved in accordance with the following order of precedence: 1) The Autodesk
Value Added Reseller Agreement 2) The Exhibits to this Agreement 3) The Program
Guide; and 4) The Channel Partner Policies and Procedures and all other
documents, terms and conditions incorporated by reference therein. If any of the
provisions of this Agreement shall be invalid or unenforceable, such invalidity
or unenforceability shall not invalidate or render unenforceable the entire
Agreement, but rather the entire Agreement shall be construed as if not
containing the particular invalid or unenforceable provision or provisions, and
the rights and obligations of Autodesk and VAR shall be construed and enforced
accordingly.

Except as specifically provided in Section 2.3, or otherwise in this Agreement,
this Agreement may be amended only by written agreement signed by authorized
representatives of both parties.

11.7 VAR acknowledges that Autodesk is relying upon VAR’s reputation, business
standing, and goodwill under VAR’s present ownership in entering into this
Agreement. Accordingly, VAR agrees that its rights and obligations under this
Agreement may not be transferred or assigned and its duties may not be delegated
directly or indirectly without the prior written consent of Autodesk in its sole
and absolute discretion. VAR shall notify Autodesk promptly in writing of any
change of ownership of VAR or of any sale of all or substantially all of VAR’s
assets. VAR acknowledges that any change of ownership, sale of all or
substantially all of VAR’s assets, or attempted assignment by VAR of this
Agreement, or any part thereof, without Autodesk’s prior written consent may
result in immediate termination of this Agreement by Autodesk. Autodesk may
assign or otherwise transfer its rights and obligations to
successors-in-interest (whether by purchase of stock or assets, merger,
operation of law, or otherwise) of that portion of its business related to

 

Autodesk Confidential   Page 13 of 18  

Global VAR FY11            

Form Rev 10/10            



--------------------------------------------------------------------------------

LOGO [g16247ex101top.jpg]   Value Added Reseller (“VAR”) Agreement

 

the subject matter hereof. Subject to the restrictions set forth in this
Section 11.7, all of the terms and conditions of this Agreement shall be binding
upon, inure to the benefit of, and be enforceable by the respective successors
and permitted assigns of the parties hereto.

11.8 Notices. Notices required under this Agreement shall be in writing, sent by
registered post or delivered by hand to the addresses stated below or to such
other addresses as may be notified in accordance with this section. In addition
a copy shall be sent to the Autodesk General Counsel. Notices under this
Agreement which are served by Autodesk may be served by electronic postings on
the Partner Portal (or any equivalent substituted therefor by Autodesk), by
regular mail, by fax or by e-mail. In particular, notices which apply to all
VARs or to an entire category of VARs may be published, either by an electronic
posting or by inclusion in a newsletter. Notices shall be effective when sent,
published or when posted if by electronic posting. VAR’s fax number and email
address for receiving notices hereunder are as set out above (or such other fax
number or email address as VAR notifies Autodesk in accordance with the
provisions of this section).

11.9 Governing Law and Forum. This Agreement shall be governed by the laws of
the State of California (excluding its rules regarding conflicts of law) and the
United States of America. All disputes arising hereunder which cannot be settled
amicably by the parties shall be submitted to the courts in the Superior Court
of the State of California, County of Marin or County of Santa Clara, and the
United States District Court for the Northern District of California in San
Francisco. VAR expressly consents to service of process being effected upon it
by registered mail sent to the address set forth above. Autodesk expressly
reserves the right to file actions for injunctive relief before any competent
judicial or administrative tribunal in the Territory. The rights and obligations
of the parties under this Agreement shall not be governed by the UN Convention
on contracts for the International Sale of Goods.

11.10 English Language: The parties hereto confirm that it is their wish that
this Agreement, as well as other documents relating hereto, including notices
hereunder, have been and shall be written in the English language only.

11.11 Les parties ci dessus confirment leur désir que cet accord ainsi que tous
les documents, y compris tous avis qui s’y rattachent, soient rédigés en langue
anglaise.

 

Autodesk Confidential   Page 14 of 18  

Global VAR FY11            

Form Rev 10/10            



--------------------------------------------------------------------------------

LOGO [g16247ex101top.jpg]   Value Added Reseller (“VAR”) Agreement

 

EXHIBIT 1

Direct VAR Terms and Conditions

VAR agrees to comply with these terms and conditions as set forth below.

I. Additional Requirements. In addition to any other Requirements applicable to
VAR pursuant to the Agreement, VAR shall meet Autodesk’s credit standards and
the following additional Requirements:

 

Commercial    U.S. VAR: Web Self Service orders only. Annual Minimum Purchase
Revenue    Requirement of US$1.5M per Vertical Authorization    Canada VAR: Self
serve orders only, no minimum order value.    Media and Entertainment Only VAR:
Web Self Service orders only. Purchase minimum of US$400,000 per four quarters*
per any M&E Vertical Authorization Authorization    Maintain at least one
Vertical Authorization Accounts Receivable    Must be current on all financial
status and payment obligations to Autodesk including credit limit, and
continuously maintain good credit standing as determined by Autodesk in its sole
judgment.

II. Commercial Terms and Conditions. Orders for Products submitted by VAR to
Autodesk shall be subject to the commercial terms and conditions in this
Section. Nothing contained in any order document submitted by VAR shall modify
the Agreement or these terms and conditions, or add any additional terms or
conditions. In the event of conflict between these terms and conditions and any
order document submitted by VAR, these terms and condition shall prevail.

1. Prices. The prices to VAR for each of the Products are contained in the
applicable price list on the Partner Portal. Autodesk may change currency,
prices (including but not limited to prices on the Autodesk issued Territory
suggested retail price List) and/or discounts and other applicable price related
incentives and benefits on thirty (30) days written notice. Price increases
shall not affect unfulfilled orders accepted by Autodesk prior to the effective
date of the price increase. Price decreases shall apply to pending orders
accepted by Autodesk prior to the effective date of the decrease.

2. Order and Acceptance.

2.1 Orders for Products shall be submitted to Autodesk by VAR in writing and in
accordance with the Channel Partner Policies and Procedures. Subject to Section
2.5 below, VAR’s purchase orders shall be deemed accepted unless VAR is notified
of their rejection.

2.2 Notwithstanding the foregoing, Autodesk may reject orders for any reason
including but not limited to the following (i) VAR’s failure to meet the
requirements of the Channel Partner Policies and Procedures, (ii) VAR exceeds
recommended maximum stock limits, if any (iii) VAR has not paid amounts due to
Autodesk, or (iv) VAR exceeds its credit limit (if any). Autodesk shall use its
reasonable efforts to notify VAR of the rejection of an order within seven (7)
business days of Autodesk’s receipt thereof. No partial shipment of an order
shall constitute the acceptance of the entire order.

2.3 Autodesk reserves the right to accept orders containing price and discount
variances deemed immaterial by Autodesk at its sole discretion. Autodesk
reserves the right to reject any order or to cancel any unshipped order
previously accepted if Autodesk determines that VAR is in breach of the VAR
Agreement. For the avoidance of doubt, written orders accepted and confirmed by
Autodesk reflecting special price concessions, promotions or discounts to VAR
shall be deemed to be part of the Agreement.

2.4 Autodesk shall use its reasonable efforts to deliver Products at the times
specified in the Channel Partner Policies and Procedures.

 

Autodesk Confidential   Page 15 of 18  

Global VAR FY11            

Form Rev 10/10            



--------------------------------------------------------------------------------

LOGO [g16247ex101top.jpg]   Value Added Reseller (“VAR”) Agreement

 

2.5 Electronic Orders and Invoicing.

2.5.1 Where such a facility is made available by Autodesk in writing, VAR may
place orders for Products electronically in accordance with the Channel Partner
Policies and Procedures. Electronic confirmation of order receipt by Autodesk
shall not constitute acceptance by Autodesk of the order, which order may be
rejected in accordance with the other paragraphs of Section 2.

2.5.2 Each Party may, at its discretion, print and store electronic orders
received from VAR, or electronic invoices sent by Autodesk to VAR, in the same
manner that it stores written orders or invoices. The parties agree that in the
event of a dispute over an order or an invoice, Autodesk’s electronic order and
invoice records shall be admissible before the relevant court and shall
constitute evidence of the facts contained therein.

2.5.3 VAR recognizes that any electronic orders submitted to Autodesk are
submitted at VAR’s sole risk and VAR waives any right to contest the validity of
electronic orders submitted to Autodesk.

3. Shipping. Except in the case of Subscriptions and Autodesk Services, Autodesk
shall ship Products to fulfill orders FCA Autodesk manufacturing facilities
Fremont, CA or other location as designed by Autodesk. Title to the Products
shall pass to VAR on delivery of the Products to the carrier. In the case of
fulfillments pursuant to Subscriptions and Autodesk Services which are shipped
to VAR for delivery to End Users in accordance with the Channel Partner
Practices and Procedures, such fulfillments shall be shipped to VAR FCA Autodesk
manufacturing facilities Fremont, CA or other location as designed by Autodesk.
In all cases, Autodesk shall designate the carrier. Autodesk reserves the right
to charge VAR reasonable fees for shipment costs when paid by Autodesk, and to
change the aforementioned Incoterms at any time on 30 days notice in writing to
VAR.

4. Credit Limit. A credit limit (if any), may be set by Autodesk at its sole
discretion. VAR shall provide Autodesk such financial information as Autodesk
deems necessary to determine VAR’s creditworthiness. Autodesk may increase or
decrease such credit limit from time to time as it deems appropriate. The total
amount owed by VAR to Autodesk at any time shall not exceed VAR’s credit limit
(if any) set by Autodesk, and orders to Autodesk above the credit limit shall be
paid in cash in advance of delivery or by other means of secured payment chosen
by Autodesk.

5. Payment. Autodesk reserves the right not to issue a permanent license for any
Autodesk Software to VAR and/or End Users until receipt of payment in full.
Autodesk may, in it sole discretion, choose either option below

Option 1- Credit

Autodesk shall submit an invoice to VAR for each shipment of Product ordered by
VAR and as set forth below. Upon approval of VAR’s credit limit by Autodesk,
payment terms shall be thirty (30) days from the date of invoice. Autodesk
reserves the right to demand a deposit of fifty percent (50%) of the total
invoice amount at the time VAR places a purchase order requiring the shipment of
Hardware. Any invoiced amount not received within thirty (30) days of the date
of invoice may be subject to a service charge of one and one-half percent (1.5%)
per month (or, if less, the maximum allowable by applicable law).
Notwithstanding the foregoing, if any payment is not received by Autodesk when
due, Autodesk may, without prejudice to any other remedies at law, equity or
under this Agreement, (i) offset the receivables against any amounts that may be
due or become due to VAR from Autodesk, (ii) require that all future orders be
fully paid in advance of shipment, (iii) revoke or suspend VAR’s credit terms,
(iv) suspend Autodesk’s obligations under this Agreement, (v) require further
assurances from VAR that such invoiced amounts shall be paid, (vi) require VAR
to purchase all Authorized Product(s) through an Autodesk Distribution Partner
and/or (vii) terminate the Agreement. VAR shall pay all of Autodesk’s costs and
expenses (including attorney’s fees) to enforce and preserve Autodesk’s rights
under this Section 5. VAR’s payment obligations hereunder shall survive the
termination or expiration of this Agreement and this Exhibit 1.

In the event that Autodesk has extended a line of credit to VAR and that VAR
exceeds its credit limit, VAR hereby authorizes Autodesk to transact directly
with the End User at VAR’s originally quoted prices. For any such purchase order
secured by Autodesk, Autodesk agrees to pay VAR an amount equal to the VAR
discounts applicable to the sales transaction, and reserves the right to apply
any such amount against the outstanding balance of VAR’s line of credit.

 

Autodesk Confidential   Page 16 of 18  

Global VAR FY11            

Form Rev 10/10            



--------------------------------------------------------------------------------

LOGO [g16247ex101top.jpg]   Value Added Reseller (“VAR”) Agreement

 

Option 2 - NO CREDIT

Payment of any Products ordered shall be on the basis of pre-payment and shall
be made in United States dollars. Autodesk shall not be bound to deliver any
Products pursuant to any purchase order until payment of the Products in full
has been made. Payment shall be made upon demand in writing by Autodesk and
shall be, at Autodesk’s option, either by way of (i) the electronic transfer of
funds into such account as Autodesk may notify in writing to VAR or (ii) the
issuance of an irrevocable letter of credit at sight confirmed by a bank in the
Territory. Without limiting any of Autodesk’s rights or remedies under the law
or this Agreement, failure of VAR to make payment in full upon demand shall
entitle Autodesk to (a) reject any order or cancel any order previously
accepted, or (b) to withhold shipment of the Products to VAR until such payment
has been received in full by Autodesk. Notwithstanding prepayment by VAR,
Autodesk reserves the right to subsequently invoice VAR for any additional
expenses incurred by Autodesk but to be borne by VAR respecting any given
shipment of the Products including but not limited to any freight, taxes,
insurance or other applicable costs. The invoiced amount shall be due within
thirty (30) days of the invoice date. Any amount which is due from VAR and not
paid in full within the applicable time period shall be subject to a service
charge of one and one-half percent (1.5%) per month (or, if less, the maximum
allowable by applicable law). VAR shall pay all of Autodesk’s costs and expenses
(including attorney’s fees) to enforce and preserve Autodesk’s rights under this
Section 5.

6. Security Interest. As security for VAR’s payment of all monetary obligations
to Autodesk, VAR hereby grants to Autodesk a security interest in all of VAR’s
inventory purchased from Autodesk (“VAR’s Inventory”), all of VAR’s accounts
receivable evidencing any obligation to VAR for payment for Product(s) sold, and
all proceeds of any character, whether cash or non-cash, arising from the
disposition of VAR’s Inventory and accounts. VAR agrees to execute all documents
necessary to perfect Autodesk’s security interest described herein upon request
by Autodesk, including but not limited to, Exhibit 1A attached hereto.

7. Taxes. All prices and payments due under this Agreement are exclusive of any
tax, levy or similar governmental charge, including, without limitation, any
export, federal, state or local VAT, sales, use or goods and services taxes and
business taxes, customs or excise duties except for withholding taxes on a fee
payment, net income, net worth or franchise taxes assessed on Autodesk
(“Taxes”), that may be assessed by any jurisdiction. VAR shall be responsible
for all Taxes of any nature arising upon or from (a) the sale or delivery of
Products to VAR, (b) the resale or further distribution of Products by VAR,
and/or (c) payment to Autodesk hereunder. Any taxes required by local law to be
withheld by VAR shall be remitted to the appropriate governmental authorities by
VAR on behalf of Autodesk, with a copy of the tax receipt or certificate
forwarded to Autodesk. VAR shall obtain any such tax receipt or certificate as
soon as possible following remittance of corresponding taxes, and shall forward
such tax receipt or certificate to Autodesk within thirty (30) days of receipt
by VAR.

 

Autodesk Confidential   Page 17 of 18  

Global VAR FY11            

Form Rev 10/10            



--------------------------------------------------------------------------------

LOGO [g16247ex101top.jpg]   Value Added Reseller (“VAR”) Agreement

 

Exhibit 1A

Security Agreement

This Security Agreement (“Agreement”) is made as of February 1, 2010 (“Effective
Date”), by “VAR” (named below) in favor of Autodesk, Inc., a Delaware
corporation (“Autodesk”).

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby expressly acknowledged, VAR, intending to be bound hereby,
agrees as follows:

1. Definitions / Construction. “VAR Agreement” means the Autodesk Value Added
Reseller Agreement of even date between Autodesk and VAR executed and delivered
by VAR contemporaneously herewith and any later VAR Agreement between Autodesk
and VAR. This Agreement is intended by the Parties to be read consistently with,
and complementary to, the VAR Agreement. The initially capitalized terms used in
this Agreement shall have the meanings defined in the VAR Agreement unless
defined herein.

2. Security Interest. As security for VAR’s payment of all monetary obligations
to Autodesk, VAR hereby grants to Autodesk a security interest in all of VAR’s
inventory purchased from Autodesk (“VAR’s Inventory”), all of VAR’s accounts
receivable evidencing any obligation to VAR for payment for Product(s) sold, and
all proceeds of any character, whether cash or non-cash, arising from the
disposition of VAR’s Inventory and accounts. VAR agrees to execute all documents
necessary to perfect Autodesk’s security interest described herein upon request
by Autodesk.

3. Amendments / Choice of Law. No purported amendment or modification of this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless contained in a writing executed by VAR and Autodesk. This Agreement shall
be construed in accordance with the laws of the State of California, excluding
rules regarding conflicts of law. VAR hereby submits to the exclusive personal
jurisdiction of and venue in the Superior Court of the State of California,
County of Marin, and the United States District Court for the Northern District
of California in San Francisco.

4. Survival. This Agreement shall survive the expiration or termination of the
VAR Agreement for so long as there are sums outstanding, due or payable to
Autodesk.

IN WITNESS WHEREOF, VAR has executed or caused this Agreement to be executed by
its authorized representative, and agrees to be bound by its terms, as of the
Effective Date.

 

“VAR”   Company:  

 

 

Signature

 

Printed Name

 

Title

 

Date

 

Autodesk Confidential   Page 18 of 18  

Global VAR FY11            

Form Rev 10/10            